DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 17, 2021, amendments to the claims have been acknowledged. Claim 7 is canceled by applicant. New claims 18 and 19 have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written case body”. There is no support for a case body provided for in the instant  specification. Further, this limitation is not consistent with  claim 2, which recites the electrode assembly is received in a pouch case. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention
It is not clear if the case body is the pouch case, or an additional case. Claims 1 and claim 2 should recite consistent language. 
Claim 16 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites “ at least one battery module according to claim 1; and a pack case which the packages the at least one battery module”. The instant specification does not teach the current shut-off battery is in a case body, and additionally in a pack case. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 1 recites “a current shut off battery cell providing an electrical connection between the first battery cell and the second battery cell”.  Claim 18, which depends on claim 1, recites “ wherein the current shut-off battery is located above the first battery cell and the second battery cell”.  Claim 18 does not further limit the subject matter in claim 1. The phrase “above” is not between, as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., (US 20050077878) in view of Woo et al., (EP 3091593, using EPO machine translations for citations).
Regarding claim 1, Carrier discloses a single laminate lithium ion battery cell, in which cell 1305 has a tab 1303 (also known as a connector) 
Woo discloses a pouch-type secondary battery cell 100 includes a stacked type electrode assembly 30  and a battery case 40 (Woo:[0006]). The battery case 20 includes a lower case 21 having a concave receiving part 23, in which the stacked type electrode assembly 30 is located, and an 
As the current shut-off battery cell continues to swell it will rupture which causes the electrical connection to disconnect. The battery tabs of the current shut off battery are provided to electrically connect the neighboring cells. The battery cell is provided in a case body (pouch case). Since the battery cell swells and ruptures due to overcharge,  it would be expected that the case body containing the battery cell  would swell and rupture, when  the current shut-off battery cell and case body  ruptures the current shut of battery will cease to function causing the  electrical (CLAIM 1) 

    PNG
    media_image1.png
    741
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    769
    556
    media_image3.png
    Greyscale

Carrier et al., figs. 13A, 13B, 13C

    PNG
    media_image4.png
    546
    611
    media_image4.png
    Greyscale

Woo et al., figure 1
Regarding claim 2, modified Carrier discloses all of the limitations as set forth above in claim 1. Modified Carrier further discloses each of the first battery cell, the second battery cell and the current shut off battery is a pouch type secondary battery (pouch case taught by Woo [0006]). Modified Carrier does not disclose wherein each of the first battery cell, the second battery cell and the current shut off battery have an electrode assembly having two ends, each end connected to a first end of an electrode lead, wherein the electrode assembly is received in a pouch case together with an electrolyte solution and the pouch case is hermetically sealed, and 
 Woo further discloses a pouch-type secondary battery cell 100   having a plurality of electrode tabs 31 and 32 protruding therefrom and a battery case 40 (Woo:[0006]). The battery cell is configured such that an electrode assembly receiving part formed in a pouch type battery case in a sealed state together with an electrolyte, wherein the battery case is provided with sealed parts (Woo:[0018]).  It would have been obvious to one having ordinary skill in the art before the effective filling date to have the exterior body of Carrier be a pouch exterior body as taught in Woo where the electrode tabs 1303 and 1306 are exposed outside of the pouch case in order to have easy stacking, low cost, high energy density and easy modification.  Therefore, modified Carrier further discloses a pouch case that is hermetically sealed.
While modified Carrier does not explicitly disclose an electrode assembly and electrolyte provided in the battery cell 1305, it is of conventional form and known in the art that lithium ion batteries are provided with an electrode assembly and electrolyte (which provides the electrical power of the battery cell via the active material provided). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include an electrode assembly and electrolyte in the battery cell of modified Carrier, as it is known in the art that batteries are provided with an electrode assembly and electrolyte, as shown by Woo, and to provide a battery cell with electrical power.  Thus, modified Carrier discloses each of the first battery cell, the second battery cell and the current shut off battery is a pouch type secondary battery having an electrode assembly having two ends, each end connected to a first end of an electrode lead, wherein the electrode assembly is received in a pouch case together with an electrolyte solution and the pouch case is hermetically sealed, and wherein a second end of the electrode lead is exposed outside of the pouch case.  (CLAIM 2)


    PNG
    media_image5.png
    692
    496
    media_image5.png
    Greyscale

Woo et al., figure  and 2
Regarding claim 3, modified  Carrier discloses all of the limitations as set forth above in claim 1.  Modified Carrier further discloses see figures 13B and 13C, the current battery cell is the cell in the middle of the battery pack. The current shut off battery is connected in series to the first battery cell, and the current shut off battery and the second battery cell are connected in series.  (CLAIM 3) 
Regarding claim 4, modified Carrier discloses all of the limitations as set forth above in claim 2. Modified Carrier further discloses (see figures 13B and 13C), a first electrode tab (lead) of the first battery cell and the first  (CLAIM 4) 
 Regarding claim 18, modified Carrier discloses all of the limitations as set forth above in claim 1. Modified Carrier further discloses see figures 13B and 13C, the first battery cell and the second battery cell are stacked in lateral direction. Modified Carrier does not disclose wherein the current shut-off battery cell is located above the first battery cell and the second battery cell. However, it is well within the artisan’s skill to position the battery cells in different shapes, sizes and positions across the battery module  in order to electrically connect the plurality of neighboring battery cells. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to position the current shut-off battery above the first battery cell and the second battery cell in an effort to electrically connect the plurality of neighboring cells. (CLAIM 18)
Regarding claim 19, modified Carrier discloses all of the limitations as set forth above in claim 1. Modified Carrier further discloses, see figures 13a,13b, and 13c, the first and second a battery cell have a positive terminal and a negative terminal extending from a case body and spaced (CLAIM 19) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., (US 20050077878),  in view of Woo et al., (EP 3091593, using EPO machine translations for citations), as applied to claim 4 above, and further in view of Pinon et al., (US 20150037642). 
Regarding claim 5, modified Carrier discloses all of the limitations as set forth above in claim 4. Modified Carrier  does not disclose the first battery cell and the second battery cell are stacked in an alternating manner in a stack direction  such that each  alternating electrode lead has opposite polarities, and the second end of the first electrode lead of the first battery cell and the second end of the first electrode lead of the second battery cell are bent facing each other along the stack direction, and the current shut-off battery is placed in parallel to the stack direction between bent parts of first each electrode lead, to connect each  first electrode lead. 
Pinon discloses a battery module 22 that includes interconnect assemblies 128 for electrically connecting the battery cell 116, the interconnect assemblies 128 may facilitate electrical coupling of the battery 
Pinon further discloses the battery cells 116 may be arranged in the stacked orientation such that anodes of two neighboring battery cells 116 are coupled via one of the interconnection devices, thereby facilitating a parallel connection of the battery cells 116. The battery cells 116 and 
It is well within the artisan’s skill to connect the battery cells in different shapes, sizes and positions across the battery module in order to electrical connect the plurality of neighboring battery cells. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the electrode material component.   
It would have been obvious to one having ordinary skill  in the art before the effective filling date to have  the first battery cell and the second battery cell stacked in an alternating manner in a stack direction  such that each  alternating electrode lead has opposite polarities, and the second end of the first electrode lead of the first battery cell and the second end of the first electrode lead of the second bttery cell are bent facing each other (CLAIM 5)

    PNG
    media_image6.png
    635
    874
    media_image6.png
    Greyscale

Pinon et al figure 40
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., (US 20050077878), further in view of Woo et al., (EP 3091593, using EPO machine translations for citations), further in view of Pinon et al., (US 20150037642), as applied to claim 5 above, and further in Jin et al., (KR 101500229 provided on IDS 10/04/2019, using EPO machine translations of CN104733685 for citations.
Regarding claim 6, modified Carrier discloses all of the limitations as set forth above in claim 5. Modified Carrier does not disclose the current shut-off battery is smaller or thinner than either of the first battery cell and the second battery cell so that the current shut-off battery cell is disposed between the bent parts of each first electrode lead while not affecting a distance between the first battery cell and the second battery cell. 
Jin discloses an apparatus for preventing overcharge of a vehicle battery includes a switch 200 is disposed between an adjacent battery unit 10 and a battery unit 10’, and at the battery unit 10 and when 10’ is inflated, it is in close contact with the battery cells 10 and 10’ to form a contact. The inflator 300 is configured to explode when the switch 200 is connected. The pad 400 is disposed between the adjacent battery unit 10 and the battery unit 10’, and expands in accordance with the explosion of the inflator 300 to cut off the tab 100 connecting the adjacent battery unit 10 and the battery unit 10’ [0025].
When the switch 200 is connected to the tab 100 of each of the battery cells 10 and 10’ to form a contact, the switch 200 applies a current to the inflator 200. Thus, the inflator 300 explodes when the switch 200 is 
The switch 200 is disposed in the middle between the adjacent battery unit 10 and the battery unit 10’ and the inflator 300 and the pad 400 may be disposed at an upper end portion or a lower portion between the adjacent battery unit 10 and the battery unit 10’ [0027]. Examiner notes the switch 200, inflator 300 and the pad 400 reads on the claimed current interrupting deceive (shut off battery). Examiner further notes see figures 1 and 2, the switch 200, inflator 300 and pad 400 are smaller than the adjacent battery cells and are disposed between the adjacent battery cells 10 and 10’. 
It would have been obvious to one having ordinary skill  in the art before the effective filling date to have the current shut off battery cell of modified Carrier be smaller than the first and second battery cell so that the current shut-off battery cell is disposed between the bent parts of each electrode lead while not affecting a distance between the first battery cell (CLAIM 6) 

    PNG
    media_image7.png
    498
    451
    media_image7.png
    Greyscale

Jin et al., figure 1

    PNG
    media_image8.png
    420
    411
    media_image8.png
    Greyscale

Jin et al., figure 2
Claims 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., (US 20050077878), further in view of Woo et al. (EP 3091593, using EPO machine translations for citations),  as applied to claim 1 above, and further in view of Pei et al., (CN 105810885, using EPO machine translation for citations). 
Regarding claims 8 and 9, modified Carrier discloses all of the limitations as set forth above in claim 1.  Modified Carrier does not explicitly disclose wherein the electrode assembly of the current shut off battery has stack of a negative electrode plate, a separator, and a positive electrode 
Pei discloses a battery comprising a positive electrode including a current collector and an active material layer containing a positive active material distributed on the current collector (Pei:[0020]) and a negative electrode (Pei:[0039]), and a separator (Pei:[0015]). Pei further discloses the positive electrode active material layer includes a positive electrode active material, binder, conductive material [0036]. Pei further discloses where a voltage sensitive substance Li2CO3 is added to the positive electrode active material layer to prevent overcharging, the internal pressure of the battery is increased to a certain extent, Li2CO3 decomposes to generate carbon dioxide, and the pressure sensing current blocking mechanism is activated, thereby ensuring safety during overcharge 2CO3 reads on the claimed gas generating element.   It would have been obvious to one having ordinary skill in the art before the effective filing date to use the negative electrode plate, a separator, and a positive electrode plate, wherein the positive electrode plate includes, a positive electrode current collector, and a positive electrode active material layer formed on the positive electrode current collector, wherein the positive electrode active material layer includes a positive electrode active material, a gas generating material Li2CO3, a conductive material and a binder of Pei to the  electrode assembly of Carrier, as it is  a conventional form in the art and shown by Pei and to further aid in the safety of the battery by adding a gas generating element Li2CO3.  (CLAIMS 8 and 9)
Regarding claim 10, modified Carrier discloses all of the limitations as set forth above in claim 8. Modified Carrier further discloses a gas generating element Li2CO3   included in the positive active material layer, taught by Pei (Pei:[0003]). Modified Carrier does not disclose wherein the gas generating material is included in the positive electrode plate in an amount of 0.1 to 20 weight% based on the total weight of the positive electrode active material and the gas generating element. However, the gas generating element Li2CO3 is added to prevent overcharging, when the 2CO3 decomposes to generate carbon dioxide, and the pressure sensing current blocking mechanism is activated, thereby ensuring safety during overcharge (Pei:[0003]; [0027]).  In an effort to optimize the role of the gas generating material it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the gas generating material is included in the positive electrode plate in an amount of 0.1 to 20 weight% based on the total weight of the positive electrode active material, in order to ensure safety during overcharge. (CLAIM 10)
Regarding claim 11, modified Carrier discloses all of the limitations as set forth above in claim 8. Modified Carrier does not disclose pores are formed by voids in the gas generating material. However the positive electrode mixture layer  of modified  Carrier  comprises the same  lithium carbonate gas generating material and binder, the lithium carbonate gas generating material and binder (as taught by Pei)  are being used in the same manner (used in a positive electrode mixture layer)  as the instant invention, and therefore it would be expected that pores are formed by voids in the gas generating material (lithium carbonate), absent in any evidence to the contrary (CLAIM 11)
Regarding claim 12, modified Carrier discloses all of the limitations as set forth above in claim 8.  Modified Carrier further discloses the lithium carbonate is within the positive electrode active material layer (Pei: [0003]). (CLAIM 12)
Regarding claims 13 and 14, modified Carrier discloses all of the limitations as set forth above in claim 8. Modified Carrier further discloses a positive electrode including an active material layer containing a positive active material (Pei:[0020]), the positive electrode active material layer includes a positive electrode active material, binder, conductive material (Pei: [0036]), and a gas generating material Li2CO3 is added to the positive electrode active material layer (Pei:[0003]). Modified Carrier does not disclose the positive electrode layer includes a primer layer. Pei further discloses to ensure overcharge safety of the battery by providing an anti-overfill coating containing a gas generation agent and an activator (Pei: [0004]), in the active material layer an anti-overfill coating is disposed thereon; the anti-overfill coating contains an activator and gas generating agent (Pei:[0005]). The active material has the gas generating agent is a voltage sensitive generating agent.  The voltage sensitive gas generating gas agent is selected from the group consisting of carbonates, including Li carbonate (Pei: [0009]-[0011]).  Pei further discloses as an improvement of (CLAIM 14) Further the overfill prevention coating is composed of a gas generating agent, an activator, a conductive agent and a binder (Pei: [0030]). Examiner notes the anti-overfill coating reads on the claimed primer layer. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to add the anti-overfill coating (primer layer) of Pei to the positive electrode active material layer of modified Carrier in order to further aid in the current blocking mechanism. (CLAIM 13)
Regarding claims 16 and 17, modified Carrier discloses all of the limitations as set forth above in claim 1. Modified Carrier further disclose a battery pack 100 including a plurality of battery cells 1305 (Carrier: [0128]), the cells 1305 may be serially arranged within a battery housing (Carrier: [0129]). (CLAIM 16) Modified Carrier does not disclose a vehicle comprising at least one of the battery pack. However, it is known in the art to use a lithium ion battery pack as a power source for vehicles.  Pei discloses lithium ion power batteries have become the first source of electric energy storage for vehicles because of their high energy density 
  It would have been obvious to one having ordinary skill in the art to use the battery pack of modified Carrier as a power source for a vehicle.  Thus, the present invention provides a vehicle, with a power source as a lithium ion battery 1305 and battery pack 100 (vehicle taught by Pei).  (CLAIMS 16 and 17)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., (US 20050077878), further in view of Woo et al., (EP 3091593, using EPO machine translations for citations), as applied to claim 2 above, and further in view of Okada et al., (JP 2008181822 using EPO machine translations for citations, provided on IDS 02/12/2021). 
Regarding claim 15, modified Carrier discloses all of the limitations as set forth above in claim 2. Modified Carrier does not disclose the first electrode lead of the first battery or the first electrode lead of the secondary battery is made of a bi metal. Okada further discloses a battery pack in which a plurality of battery cells are adjacent and connected in series and/or in parallel, and positive and negative electrode terminals protrude from one end surface from one end face. In addition to electrically connecting the plurality of battery cells and the electrode terminals, the 
Okada further discloses when the temperature of the battery cell to which the electrode terminal is connected is heated to a predetermined temperature or higher, the bi metal structure is deformed and the physical connection between the electrode terminals is released. As a result, when some of the battery cells generate abnormal heat, the heat is detected and the bimetal connected to the battery cells is deformed to break the physical connection between the electrode terminals, thereby blocking the heat transfer between the electrode terminals, it is possible to prevent a situation 
 It would have been obvious to one having ordinary skill in the art before the effective filling date to add the bimetal terminal/lead structure of Okada to the electrode lead of the first battery cell of modified Carrier in order to further improve the current blocking/heat locking mechanism, as shown by Okada [0028]. 
It would have been obvious to one having ordinary skill  in the art before the effective filling date to have the first metal having a high coefficient of thermal expansion coupled with the electrode lead of the current shut-off battery cell and an end of the first metal having a high coefficient of thermal expansion is adhered to the pouch case of the current (CLAIM 15)
Response to Arguments
Applicant’s arguments, filed November 17, 2021, have been fully considered and are persuasive.  Applicant asserts that the case body 20 of Koji does not rupture. Applicants assertion is persuasive. The 35 U.S.C. § 103 rejection in view of Koji has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NIARA TRANT/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722